            Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                      ________________________________________
                                       :
VALENCIA PAYNE                         :
5536 Ardleigh Street                   :
Philadelphia, PA 19138                 :
                           Plaintiff   :
       v.                              :
                                       :
ST. MORITZ SECURITY SERVICES, INC.:
501 Washington Lane                    :     Civil Action No. ________________
Jenkintown, PA 19046                   :
                           Defendant   :
                      ________________________________________


                                      CIVIL COMPLAINT

       Plaintiff, Valencia Payne, by and through her attorneys, the Derek Smith Law Group,

PLLC, hereby bring this legal action seeking relief from Defendant, St. Moritz Security Services,

Inc., under the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et. seq. (“Title VII”), the

Pennsylvania Human Relations Act, 43 P.S. §§ 951, et. seq. (“PHRA”), and the Equal Pay Act,

29 U.S.C. §206(d)(1), for discrimination, refusal to pay Plaintiff equal pay on account of her

gender/sex, and for retaliation. Plaintiff alleges and avers in support thereof:

                                              Parties

       1.       Plaintiff, Valencia Payne, is an adult African American female individual

approximately fifty-five years of age who, at all times relevant, worked for Defendant, St. Moritz

Security Services, Inc., as an Armed Security Guard.

       2.       Defendant, St. Moritz Security Services, Inc. (“Defendant”), is an entity and/or

organization incorporated and duly existing under the laws of the Commonwealth of

Pennsylvania, with a registered office at the above captioned address, and at all times relevant,

was Plaintiff’s employer. Defendant has a registered address with the Department of State of the

                                                  1
            Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 2 of 12




Commonwealth of Pennsylvania at 4616 Clairton Boulevard, Pittsburgh, PA 15236-2114.

       3.       At all times relevant, Defendant agreed, accepted, adopted, acquiesced, and/or

otherwise were bound by the actions, omission, and conduct of its owners, officers, managers,

supervisors, employees, and/or agents including Eulance Polk.

                                     Jurisdiction and Venue

       4.       This Court has subject matter jurisdiction over this matter as it involves a Federal

Question, 28 U.S.C. §1331, and the Court maintains supplemental jurisdiction, 28 U.S.C. §1367,

over the Pennsylvania state law causes of action.

       5.       Venue is appropriate before this Court as all parties reside in the Eastern District

of Pennsylvania and all actions and omissions giving rise to this litigation occurred in the Eastern

District of Pennsylvania (i.e. Philadelphia, Montgomery, Delaware, Bucks, and Chester County).

       6.       Furthermore, Plaintiff has exhausted administrative remedies to bring her claims

of discrimination, having filed a Charge of Discrimination with the Equal Employment

Opportunity Commission and the Pennsylvania Human Relations Commission, and having

received a Notice of Right to Sue.

                                        Summary of Facts

       7.       Plaintiff worked for Defendant as an Armed Security Guard from approximately

May 29, 2008 to March 26, 2021, when she was wrongfully removed from the schedule and not

placed back on the schedule, and thereby terminated. Plaintiff’s employment with Defendant

had a brief lapse of a few months in 2019 when Defendant claimed to have no work for Plaintiff

and Plaintiff went on unemployment, before returning to work for Defendant.

       8.       During her employment, Plaintiff was continually underpaid in relation to

similarly situated male employees.



                                                 2
              Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 3 of 12




         9.       Plaintiff was paid $14.00 an hour in 2019 and 2020 while similarly situated male

employees and Armed Security Guards, including newly hired male employees, earned $16.00,

$16.50, and possibly more money an hour.

         10.      In December of 2020 Plaintiff complained to Defendant’s corporate office about

gender discriminatory pay, and she was directed to speak with Eulance Polk (male supervisor).

         11.      Mr. Polk is believed to oversee Defendant’s operations in the Southeastern

Pennsylvania area, including setting rates of pay and scheduling employees for work.

         12.      Plaintiff complained verbally to Mr. Polk about gender discriminatory pay, and he

told her he would take care of it, including paying Plaintiff for underpayments for the past few

years.

         13.      In late December 2020 Plaintiff followed-up her conversation with Mr. Polk with

a facsimile requesting a payrate increase from $14.00 an hour to $16.00 an hour, and requesting

that her pay from 2019 and 2020 be adjusted so that she receives equal compensation as her

similarly situated male peers and co-workers for that time.

         14.      Plaintiff’s pay was increased to $16.00 an hour, however, she was terminated on

March 26, 2021 when she was removed from Defendant’s scheduled and not placed back at

work.

         15.      Plaintiff was also transferred during the time between her pay increase and

termination, from working at DTLR/Villa Clothing Store in Philadelphia (12/27/2020 to

2/11/2021), which was her most frequent work location during her second round of employment

with Defendant, to Tourneau in King of Prussia (~2/11/2021 to 3/26/2021), which required

Plaintiff to commute at a time Plaintiff did not have personal transportation.




                                                  3
         Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 4 of 12




       16.     Plaintiff’s final paycheck working for Defendant was for $16.50 an hour, but

Plaintiff was never informed of the reason for the 50 cent an hour increase.

       17.     As noted, Defendant stopped placing Plaintiff on the schedule for work after

March 26, 2021, and she has not worked for Defendant since, and thus was terminated.

       18.     Plaintiff filed a Charge of Discrimination with administrative agencies including

the Equal Employment Opportunity Commission and Pennsylvania Human Relations

Commission, on March 9, 2021, regarding gender discrimination and unequal pay.

       19.     It is alleged and believed Defendant became aware and was motivated by

Plaintiff’s Charge of Discrimination, when deciding to remove Plaintiff from the schedule.

       20.     Plaintiff knew she was underpaid in relation to similarly situated, and even less

qualified, male employees by having spoken with her co-workers and peers.

       21.     As an example, and not inclusive of all examples, Plaintiff’s friend Akeem Barr,

an Armed Security Guard working for Defendant, informed Plaintiff he earned $16.50 an hour at

a time when Plaintiff earned $14.00 an hour. Tamir (Last Name Unknown), a male Armed

Security Guard recently hired by Defendant that Plaintiff trained, informed her that he was

earning $16.50 an hour.      Also, Plaintiff was informed the employee that replaced her at

DTLR/Villa Clothing Store in Philadelphia in 2021, was earning $16.50 an hour.

       22.     Plaintiff alleges and believes she was underpaid because of her gender.

       23.     Plaintiff alleges and believes she was subject to retaliation when she was removed

from the schedule, and/or transferred to a less favorable location, all for having complained

about gender discriminatory pay.

       24.     At all times, Plaintiff was qualified for her job as an Armed Security Guard and

was well-liked by peers, co-workers, and customers.



                                                4
             Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 5 of 12




                                             COUNT ONE
                                   Gender/Sex Discrimination in Pay
             Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a)
                                         Plaintiff v. Defendant

        25.       Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

        26.       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a)

[Section 703] provides that it shall be an unlawful employment practice for an employer: “(1) to

fail or refuse to hire or to discharge any individual, or otherwise to discriminate      against      any

individual with respect to her compensation, terms, conditions, or privileges of employment,

because of such individual’s … sex . . .”

        27.       Defendant discriminated against Plaintiff by not paying her equally with similarly

situated, and even less qualified, male employees and Armed Security Guards.

        28.       Plaintiff was paid less than similarly situated male employees and Armed Security

Guards, including and up to several dollars an hour difference.

        29.       Defendant engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000e et seq., by subjecting Plaintiff to the foregoing discrimination on the basis of her

sex/gender.

        30.       As a direct and proximate result of Defendant’s discrimination and disparate

treatment, Plaintiff has suffered loss of wages, including loss of back pay, loss of front pay, loss

of amenities of employment and out of pocket expenses, emotional damages, pain and suffering,

alienation, loss of confidence, loss of reputation, and other similar damages and harms, all to

Plaintiff’s great detriment.

        31.       Alternatively,   Defendant’s     actions   were    motivated    by    the   foregoing

discrimination and thus Plaintiff is entitled to attorney’s fees under the mixed-motive theory of

liability.

                                                    5
         Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 6 of 12




       32.       Plaintiff seeks attorney’s fees, costs, and any and all punitive, liquidated, and/or

other damages available at law.

       33.       Plaintiff seeks equitable relief in the form of fair payrates for women and/or

reinstatement.

       WHEREFORE, Plaintiff, Valencia Payne, hereby demands judgment in her favor and

against Defendant, St. Moritz Security Services, Inc., for any and all damages deemed necessary

and just by the Court.

                                         COUNT TWO
                                           Retaliation
         Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a)
                                     Plaintiff v. Defendant

       34.       Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       35.       Under the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a), it is

unlawful for an employer: “(1) to . . . discriminate against any of his/her employees . . . because

[s]he has opposed any practice made an unlawful employment practice by this subchapter, or

because [s]he has made a charge, testified, assisted or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”

       36.       Plaintiff opposed Defendant’s practice of underpaying female employees and

Armed Security Guards in relation to similarly situated male employees and Armed Security

Guards, and made several complaints to management, corporate office, and supervisor Mr. Polk

about this discrimination, including the December 2020 facsimile.

       37.       Defendant thereafter removed Plaintiff from the schedule, terminated Plaintiff,

and possibly disciplined Plaintiff (Plaintiff does not have a copy of her employee file).

       38.       Defendant’s adverse employment actions set forth above are/were temporally

proximate to her protected activity of having complained, and thus raise an inference of

                                                   6
          Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 7 of 12




retaliation.

        39.      Alternatively, there is/was a series of antagonism or antagonistic treatment

towards Plaintiff following her protected activity such that an inference of retaliation arises.

        40.      As an example, and not inclusive of all examples, Plaintiff was transferred to a

location in King of Prussia, PA where Plaintiff was required to carpool or take other

transportation, which was detrimental and inconvenient, and Defendant was aware.

        41.      As a direct and proximate result of Defendant’s retaliation, Plaintiff has suffered

loss of wages, including loss of back pay, loss of front pay, loss of amenities of employment and

out-of-pocket expenses, emotional damages, pain and suffering, alienation, loss of confidence,

loss of reputation, and other similar damages and harms, all to Plaintiff’s great detriment.

        42.      Alternatively,   Defendant’s   actions    were   motivated     by   the   foregoing

discrimination and thus Plaintiff is entitled to attorney’s fees under a mixed-motive theory.

        43.      Plaintiff seeks attorney’s fees, costs, punitive damages, liquidated damages,

and/or all other damages and relief available under law.

        44.      Plaintiff seeks equitable relief in the form of fair payrates for women and/or

reinstatement.

        WHEREFORE, Plaintiff, Valencia Payne, hereby demands judgment in her favor and

against Defendant, St. Moritz Security Services, Inc., for any and all damages deemed necessary

and just by the Court.




                                                  7
          Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 8 of 12




                                    COUNT THREE
             Unequal Pay – Discrimination – Disparate Treatment – Retaliation
             Pennsylvania Human Relations Act, 43 P.S. § 951, et. seq. (“PHRA”)
                                  Plaintiff v. Defendant

       45.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       46.     Defendant is an employer under the Pennsylvania Human Relations Act as it

employs the requisite number of citizens of the Commonwealth of Pennsylvania, and because

Defendant resides in the Commonwealth.

       47.     Plaintiff is protected under the Pennsylvania Human Relations Act as she works

for an employer under the Act, and she has protected classes in her gender.

       48.     Defendant has subjected Plaintiff to unequal pay on the basis of gender, and thus

discriminatory and disparate treatment as alleged supra.

       49.     Defendant has treated similarly situated employees and Armed Security Guards

outside Plaintiff’s protected class more favorable when it comes to pay and compensation over

the course of many years, as alleged supra.

       50.     Furthermore, Plaintiff complained and took protected activity by complaining

about the discriminatory pay, including the filing of a Charge of Discrimination, and in response

Defendant retaliated against Plaintiff as alleged supra.

       51.     As a direct and proximate result of Defendant’s discrimination, disparate

treatment, and retaliation, Plaintiff has suffered loss of wages, including loss of back pay, loss of

front pay, loss of amenities of employment and out-of-pocket expenses, emotional damages, pain

and suffering, alienation, loss of confidence, loss of reputation, and other similar damages and

harms, all to Plaintiff’s great detriment.

       52.     Plaintiff seeks attorney’s fees and costs under the Pennsylvania Human Relations

Act, as well as all other damages and relief available including equitable relief.

                                                 8
         Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 9 of 12




       53.     Alternatively,   Defendant’s     actions   were    motivated     by   the   foregoing

discrimination and thus Plaintiff is entitled to attorney’s fees under the mixed-motive theory.

       WHEREFORE, Plaintiff, Valencia Payne, hereby demands judgment in her favor and

against Defendant, St. Moritz Security Services, Inc., for any and all damages deemed necessary

and just by the Court.

                                       COUNT FOUR
                            Unequal Pay– Gender Discrimination
                          Equal Pay Act of 1963, 29 U.S.C. § 206 (d)(1)
                                    Plaintiff v. Defendant

       54.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       55.     Defendant is subject to the Equal Pay Act as Defendant fits the definition of an

employer under the Fair Labor Standards Act (“FLSA”), which includes any person acting

directly or indirectly in the interest of an employer in relation to an employee.

       56.     Plaintiff is subject to the Equal Pay Act as she fits the definition of employee

under the FLSA, which is any individual employed by an employer.

       57.     The Equal Pay Act, 29 U.S.C. §206(d)(1), provides in relevant part:

                    i. Prohibition of sex discrimination. No employer having employees subject
                       to any provisions of this section shall discriminate, within any
                       establishment in which such employees are employed, between
                       employees on the basis of sex by paying wages to employees in such
                       establishment at a rate less than the rate at which he pays wages to
                       employees of the opposite sex in such establishment for equal work on
                       jobs the performance of which requires equal skill, effort, and
                       responsibility, and which are performed under similar working
                       conditions, except where such payment is made pursuant to (i) a seniority
                       system; (ii) a merit system; (iii) a system which measures earnings by
                       quantity or quality of production; or (iv) a differential based on any other
                       factor other than sex: Provided, That an employer who is paying a wage
                       rate differential in violation of this subsection shall not, in order to comply
                       with the provisions of this subsection, reduce the wage rate of any
                       employee.

                                                 …

                                                  9
         Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 10 of 12




                   ii. For purposes of administration and enforcement, any amounts owing to
                       any employee which have been withheld in violation of this subsection
                       shall be deemed to be unpaid minimum wages or unpaid overtime
                       compensation under this chapter.

29 U.S.C. §206(d)(1)(emphasis added)

       58.     Defendant violated the foregoing provision of the Equal Pay Act by underpaying

Plaintiff in relation to male peers, employees, and co-workers, including Armed Security Guards.

       59.     As a direct and proximate result of Defendant’s underpayment, Plaintiff has

suffered loss of back pay and other damages, all of which she seeks redress, including all back

pay damages, interest, attorney’s fees, and costs of litigation.

       60.     Defendant lacked good faith in its actions to deprive Plaintiff equal pay and thus

Plaintiff is further entitled to liquidated damages, or a doubling of her backpay damages.

       WHEREFORE, Plaintiff, Valencia Payne, hereby demands judgment in her favor and

against Defendant, St. Moritz Security Services, Inc., for any and all damages deemed necessary

and just by the Court.


                                       COUNT FIVE
                                         Retaliation
                  Fair Labor Standards Act (“FLSA”), 29 U.S.C.A. §215(a)(3)
                                   Plaintiff v. Defendants


       61.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       62.     The Fair Labor Standards Act, 29 U.S.C.A. §215(a)(3), which encompasses the

Equal Pay Act, provides in relevant part that it shall be unlawful:

       to discharge or in any other manner discriminate against any employee because
       such employee has filed any complaint or instituted or caused to be instituted any
       proceeding under or related to this chapter, or has testified or is about to testify in
       any such proceeding, or has served or is about to serve on an industry committee;

29 U.S.C.A. §215(a)(3)

                                                 10
         Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 11 of 12




       63.     Plaintiff engaged in protected activity when she made verbal and written

complaints to management, corporate, and supervisors about underpayment in relation to male

employees and co-workers.

       64.     Plaintiff engaged in protected activity when she escalated her complaints to

administrative agencies by having filed a Charge of Discrimination about unequal pay on

account of gender discrimination.

       65.     Defendant retaliated against Plaintiff as a result of her protected activity by

disciplining Plaintiff, transferring Plaintiff, removing Plaintiff from the schedule, and ultimately

terminating Plaintiff.

       66.     Defendant’s adverse actions were temporally proximate to Plaintiff’s protected

activities such that an inference of discrimination arises, and/or there is a series of animus and/or

antagonism following the protected activity such that an inference of retaliation arises.

       67.     As a direct and proximate result of Defendant’s retaliation, Plaintiff has suffered

damages including, but not limited to, loss of back pay, loss of front pay, out-of-pocket expense,

loss of amenities of employment, emotional damages, pain and suffering, alienation from

society, embarrassment, humiliation, and other damages all to her great detriment.

       68.     Plaintiff seeks damages recoverable, including liquidated damages or double the

amount of her wage loss, due to Defendant’s intentional and bad faith conduct; emotional

damages; and, punitive damages.

       69.     Plaintiff seeks interest, attorney’s fees, and costs.


       WHEREFORE, Plaintiff, Valencia Payne, hereby demands judgment in her favor and

against Defendant, St. Moritz Security Services, Inc., for any and all damages deemed necessary

and just by the Court.

                                                 11
        Case 2:21-cv-04091-JDW Document 1 Filed 09/15/21 Page 12 of 12




                                    Respectfully Submitted,

                                    DEREK SMITH LAW GROUP, PLLC




                                    __________________________________
                                    CHRISTOPHER J. DELGAIZO, ESQUIRE
                                    Attorney for Plaintiff

                                    1835 Market Street, Suite 2950
                                    Philadelphia, PA 19103
                                    T: 215-391-4790
                                    Fax: 215-501-5911
                                    Email: Chris@dereksmithlaw.com




Date: September 15, 2021




                                      12
